COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  IN RE: MAX GROSSMAN,                         §             No. 08-17-00199-CV

                       Relator.                §        AN ORIGINAL PROCEEDING

                                               §               IN INJUNCTION

                                               §

                                               §

                                               §

                                          ORDER

       The Court, on its own motion, vacates the November 16, 2017 submission setting.

       IT IS SO ORDERED this 25th day of October, 2017.




                                           PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.